DETAILED ACTION
Claims 1-14 filed on September 16, 2020 are pending in this action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
On page 11, line 20, “support wall 32” should likely read “support wall 33”.  
Appropriate correction is required.
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
In claim 1, line 13, “a cover opening” should likely read “the cover opening”.  
In claim 11, line2, “a shutter body covers” should likely read “a shutter body that covers”.
In claim 11, lines 3, “an operation protection projects” should likely read “an operation projection that projects”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 11, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “wherein said take-out operation part closes said cover opening to be freely left open” in lines 1-2. This limitation is confusing as it is unclear how the cover opening can be closed by the take-out operation part, yet still be left open. For the purposes of examination, this limitation will be interpreted as if the take-out operation part closes the cover portion when inserted into the pen storage unit and leaves the cover portion open when removed from the pen storage unit.
Claim 11 recites the limitation “said cover opening part to be freely uncovered” in line 2. This limitation s confusing as it unclear how covering the cover opening with the shutter leaves the cover opening uncovered. For the purposes of examination, this limitation will be interpreted as the shutter being capable of slidably covering and uncovering the cover opening. 
Claim 11 recites the limitation "said cover opening part" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner recommends changing the stated limitation to “said cover opening”.
Claim 14 recites the limitation “said thickness-direction back-face side” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. Examiner recommends changing the stated limitation to “a thickness-direction back-face side”.
Claim 14 recites the limitation “said support walls” in line 4. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “a support wall” will be interpreted as “a first support wall” and “one pair of said support walls” will be interpreted as “one pair of second support walls”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Love (US Publication No. 2007/0115618).
Regarding claim 1, Love discloses an electronic apparatus (12) comprising: 
a first (18) and second chassis (14) rotationally coupled to each other (Paragraph [0021], clam-shell arrangement), wherein said first chassis (18) includes an opening (opening comprised of 32 and 38) having 
a side-face opening (32) formed in a side face (26), and 
a cover opening (38) linked with said side-face opening (32) (see Figure 4); 
a pen storage unit (30) disposed within said opening (opening comprised of 32 and 38); 
a pen member (40) inserted in said pen storage unit (30) (Paragraph [0023], 30 removably receiving 40) to be freely taken out from said pen storage unit (34) (Paragraph [0023]), wherein said pen member (40) includes a pen body (surface of 40) stowed in said pen storage unit (34) (Paragraph [0023]); and 
a take-out operation part (46) projects from an outer peripheral face (surface of 40 parallel to central axis) of said pen body (surface of 40) outward in a radial direction orthogonal to a central axis (central axis connecting 42 and 44 of 40) (46 projection orthogonal to central axis) of said pen member (40), wherein said take-out operation part (46) is disposed in the cover opening (38) (Paragraph [0024], 38 receiving 46).
Regarding claim 2, Love discloses the electronic apparatus of claim 1, and further discloses wherein said take-out operation part (46) closes said cover opening (38) (Paragraph [0024] and Figures 4 and 5, 46 received by 38 and flush with 18 when inserted) to be freely left open when the pen member (40) is removed (Figure 4, 38 open without 46 of 40).
Regarding claim 5, Love discloses the electronic apparatus of claim 1, and further discloses wherein a width (width of 46) of said take-out operation part (46) is smaller than an outer diameter (diameter of 40) of said pen body (surface of 40) (Figures 2 and 4, right end of 40 showing width of clip 46 being smaller than diameter of 40). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Love (US Publication No. 2007/0115618) in view of Cho et al. (US Publication No. 2013/0141399) and Liao (US Publication No. 2005/0184964).
Regarding claim 3, Love discloses the electronic apparatus of claim 1, but does not explicitly disclose wherein said take-out operation part is made of a material that is softer than a material of a display in said second chassis.
Figure 3, 216) is made of a material (Paragraph [0027], 216 being rubber). Additionally, Liao teaches where a display (10) for a notebook computer (Paragraph [0004]) is made of a material (11 of 10 being glass), wherein the material (rubber) of the take-out operation part (216 in Cho) is softer than the material (glass) of the display (11 of 10 in Liao).
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the take-out operation part of Love to be comprised of rubber, as taught in Cho, and modified the display in the second chassis of Love to be comprised of cover glass, as taught in Liao. Doing so would have provided the user with better grip when attempting to insert or remove the stylus from the slot and ensured that the stylus would not have scratched or damaged the display when interacting with the display.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Love (US Publication No. 2007/0115618) in view of Yang (US Publication No. 2004/0118743).
Regarding claim 4, Love teaches the electronic apparatus of claim 1, but does not discloses wherein said take-out operation part includes an uneven anti-skid portion on an outer face thereof.
However, Yang teaches wherein a take-out operation part (17) includes an uneven anti-skid portion (grooves near terminal end of 17) on an outer face (exposed, planar face of 17) thereof. 
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the take-out operation part from Love to . 
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Love (US Publication No. 2007/0115618) in view of Ghosh (US Publication No. 2004/0160735).
Regarding claim 6, Love discloses the electronic apparatus of claim 1, but does not explicitly disclose wherein said first chassis includes a battery. 
However, Ghosh teaches (in Figure 1) wherein a first chassis (110 in Figure 1) includes a battery (108).
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the battery of Ghosh with the notebook computer of Love. Doing so would have increased the mobility and usability of the notebook computer, by allowing the user to operate the computer independent of a power outlet for a period of time. 
Regarding claim 7, Love in view of Ghosh discloses the electronic apparatus of claim 6, and further discloses wherein said first chassis (18 in Love) further includes a keyboard (20 in Love) and said pen storage unit (30). 
While Love in view of Ghosh discloses that the pen storage unit extends along the left side of the first chassis, rather than between the battery and the keyboard, one of ordinary skill in the art would have recognized that moving the pen storage unit tothe location of the claimed invention would perform the same operation as the pen storage unit in the location disclosed in Love in view of Ghosh. Therefore, it would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have arranged the parts such that the In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950; MPEP § 2144.04(VI)(C)).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Love (US Publication No. 2007/0115618) in view of Huat (US Publication No. 2002/0003532).
Regarding claim 8, Love discloses the electronic apparatus of claim 1, and further disclose wherein said pen storage unit (30) includes a pen slot (34) in which said pen body (40) is stored (Figure 5).
Love does not teach a locking projection projects from an inner peripheral face of said pen slot, wherein said pen member includes a locking groove recessed inward in said radial direction from said outer peripheral face of said pen body and extends along a circumferential direction around said central axis, and said looking projection and said locking groove are locked together to be detachable.
However, Huat discloses a locking projection (142 of 144) that projects from an inner peripheral face (132) of said pen slot (130), wherein a pen member (108) includes a locking groove (116) recessed inward in a radial direction (Figures 7a and 7b, 116 recessed radially) from an outer peripheral face (outer surface of 108) of a pen body (body of 108) and extends along a circumferential direction (Figures 7a and 7b, 116 extending circumferentially) around a central axis (central axis to 108), and said looking projection (75) and said locking groove (44a) are locked together to be detachable (Paragraphs [0024] and [0029]).
	It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the pen slot and pen member of Love to include the locking projection and groove from Huat. Doing so would allow the pen member of Love to be more securely retained within the slot when not in use (Paragraph [0024] in Huat).
Claims 9-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Love (US Publication No. 2007/0115618) in view of Condra et al. (US Patent No. 5,199,888).
Regarding claim 9, Love teaches the electronic apparatus of claim 1, but does not disclose wherein said pen storage unit includes a shutter that freely covers and uncovers said cover opening.
However, Condra teaches a cover assembly (20) for a notebook computer (F) including a shutter (28) that freely covers and uncovers a cover opening (26) to peripheral connection port (22). 
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the shutter device of Condra with the pen storage unit of Love. Doing so would have prevented or limited the amount of debris that would enter the pen slot of the pen storage unit while the pen member was in use.
Regarding claim 10, Love in view of Condra teaches the electronic apparatus of claim 9, and further teaches wherein said shutter (28) is slidably movable (Column 4, lines 24-37 and Figures 7 and 8) relative to said cover opening (26 in Condra corresponding to 38 in Love) in an axial direction (direction of insertion/removal of 40 in Love) that said central axis (central axis connecting 42 and 44 of 40 in Love) extends.
Regarding claim 11, Love in view of Condra teaches the electronic apparatus of claim 9, and further teaches wherein said shutter (28) includes a shutter body (surface of 28) that covers (Figures 7 and 8) said cover opening (26 in Condra corresponding to 38 in Love) to be freely uncovered (Figures 7 and 8, 28 capable of coving and uncovering opening 26); and an operation projection (28a) that projects from said shutter body (body of 26) towards a front-face side (right most face of 28 in Figures 7 and 8) in a thickness direction (28a extending both vertically and outward, orthogonal to slide direction (horizontal)).
Regarding claim 12, Love in view of Condra teaches the electronic apparatus of claim 11, and further teaches wherein said take-out operation part (46 in Love) freely comes into contact with a face (Figure 7 and 8 in Condra, right face of 28A) of said operation projection (28A) that faces an axial-direction take-out side (side adjacent to 28a in Figure 7 in Love corresponding to side adjacent to opening 32 in Love) (46 capable of contacting face of 28A in Love as modified by Condra when 40 is inserted into 30 and when 28A is extended in the axial direction).
Regarding claim 14, Love in view of Condra teaches the electronic apparatus of claim 11, and further teaches wherein said pen storage unit (30 in Love) includes a first support wall (24 in Love) that supports said shutter (28 in Condra) (24 in Condra corresponding to 24 in Love) from a thickness-direction back-face side (Figure 4 in Love, inner surface of 24 in 38 opposite 32); and one pair of second support walls (Figure 4 in Love, part of 24 located to the right and left of channel 38) disposed on both sides of said pen member (40) in a direction orthogonal to said thickness direction (vertical) and said axial direction (direction of insertion/removal) horizontal space between sidewalls of 24 in Love being orthogonal to vertical and axial directions). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Love (US Publication No. 2007/0115618) in view of Condra et al. (US Patent No. 5,199,888) and Hui (KR Publication No. 102021486).
Regarding claim 13, Love in view of Condra teaches electronic apparatus of claim 9, but does not teach wherein an axial-direction position of said shutter relative to said cover opening is held with magnetic force.
However, Hui teaches wherein an axial-direction position (closed position) of a shutter (110 in Hui) relative to said cover opening (opening to hollow portion of 11b Hui) is held with magnetic force (Figure 2B, magnets 100 and 111b) (Paragraphs [0026] and [0037]).
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the magnets of Hui with the shutter and cover opening of Love as modified by Condra. Doing so would have ensured the shutter would remain in a desired terminal position. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chiang et al. (US Publication No. 2019/0278390) and Minaguchi et al. (US Publication No. 2012/0140409) also disclose stylus and stylus slots for a notebook computer. Additionally, Huguenard (US Patent No. 9,354,724) discloses various stylus fixation combinations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAGE STEPHEN CRUM whose telephone number is (571)272-3373. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adrian Scott Wilson can be reached at (571)270-3907. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/G.C./Examiner, Art Unit 2841   

/ADRIAN S WILSON/Primary Examiner, Art Unit 2841